                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-61719-CIV-SMITH

 CHANEL, INC.,

                Plaintiff,

 vs.

 8CREPLICACHANEL.COM, et al.,

                Defendants.
                                                  /

ORDER GRANTING APPLICATION FOR ENTRY OF PRELIMINARY INJUNCTION

       THIS CAUSE came before the Court upon Plaintiff’s Application for Entry of Preliminary

Injunction (the “Application”) [DE 5]. The Court has carefully reviewed the Application and the

record and is otherwise fully advised in the premises.

       By the instant Application, Plaintiff, Chanel, Inc. (“Plaintiff”) moves for entry of a

preliminary injunction against Defendants, the Individuals, Partnerships, and Unincorporated

Associations identified on Schedule “A” hereto (collectively “Defendants”), pursuant to 15 U.S.C.

§ 1116 and Fed. R. Civ. P. 65, and The All Writs Act, 28 U.S.C. § 1651(a).

       The Court convened a hearing on July 29, 2019, at which only counsel for Plaintiff was

present and available to present evidence supporting the Application [DE 5]. Because Plaintiff has

satisfied the requirements for the issuance of a preliminary injunction, the Court will now grant

Plaintiff’s Application for Preliminary Injunction [DE 5].
                                  I.     Factual Background 1
       Plaintiff is the owner of the following trademarks, which are valid and registered on the

Principal Register of the United States Patent and Trademark Office (the “Chanel Marks”):

                    Registration
    Trademark                          Registration Date               Classes/Goods
                     Number
     CHANEL           0,626,035           May 1, 1956      IC 018 - Women’s Handbags
                                                           IC 025 - Suits, Jackets, Skirts, Dresses,
                                                           Pants, Blouses, Tunics, Sweaters,
                      1,241,264           June 7, 1983
                                                           Cardigans, Tee-Shirts, Coats,
                                                           Raincoats, Scarves, Shoes And Boots
                                                           IC 025 - Suits, Jackets, Skirts, Dresses,
                                                           Pants, Blouses, Tunics, Sweaters,
     CHANEL           1,241,265           June 7, 1983
                                                           Cardigans, Coats, Raincoats, Scarves,
                                                           Shoes and Boots
                                                           IC 018 - Leather Goods-Namely,
                      1,314,511         January 15, 1985
                                                           Handbags
                                                           IC 018 - Leather Goods-Namely,
     CHANEL           1,347,677           July 9, 1985
                                                           Handbags
                                                           IC 006 - Keychains
                                                           IC 014 - Costume Jewelry
                                                           IC 025 - Blouses, Shoes, Belts,
                      1,501,898         August 30, 1988
                                                           Scarves, Jackets, Men’s Ties
                                                           IC 026 - Brooches and Buttons for
                                                           Clothing
                                                         IC 018 - Leather Goods; namely,
                                                         Handbags, Wallets, Travel Bags,
                                                         Luggage, Business and Credit Card
     CHANEL           1,733,051        November 17, 1992
                                                         Cases, Change Purses, Tote Bags,
                                                         Cosmetic Bags Sold Empty, and
                                                         Garment Bags for Travel

                                                         IC 018 - Leather Goods; Namely,
                                                         Handbags, Wallets, Travel Bags,
                      1,734,822        November 24, 1992 Luggage, Business Card Cases,
                                                         Change Purses, Tote Bags, and
                                                         Cosmetic Bags Sold Empty


1
  The factual background is taken from Plaintiff’s Complaint, Application for Preliminary
Injunction, and supporting Declarations submitted by Plaintiff.

                                                2
                                                              IC 014 - Timepieces; Namely,
        J12            2,559,772          April 9, 2002
                                                              Watches, and Parts Thereof
     CHANEL            3,133,139        August 22, 2006       IC 014 - Jewelry and Watches
                                                         IC 009 - Protective Covers for Portable
                                                         Electronic Devices, Handheld Digital
                       4,074,269       December 20, 2011 Devices, Personal Computers and Cell
                                                         Phones
                                                         IC 018 - Key Cases

(See Declaration of Jennifer Bleys in Support of Plaintiff’s Application for Preliminary Injunction

(“Bleys Decl.”) ¶ 4; see also United States Trademark Registrations of the Chanel Marks at issue

attached as Composite Exhibit 1 to the Complaint [DE 1-2].) The Chanel Marks are used in

connection with the manufacture and distribution of high quality luxury goods in the categories

identified above. (See id. ¶¶ 4-5.)

       Defendants, through the fully interactive, 2 commercial Internet websites and supporting

domains operating under their domain names identified on Schedule “A” hereto (the “Subject

Domain Names”), have advertised, promoted, offered for sale, or sold goods bearing what Plaintiff

has determined to be counterfeits, infringements, reproductions, and/or colorable imitations of the



2
  Plaintiff asserts multiple Defendants use some of their Subject Domain Names to act as
supporting domain names to direct traffic to their fully-interactive, commercial websites, including
those operating under other Subject Domain Names, from which consumers can complete
purchases. At least one supporting domain, when visited from a search engine such as Google,
provides support and redirects consumer traffic to another interactive website operated by the
respective Defendant. Other supporting domain names automatically redirect and forward to a
fully-interactive, commercial website operated by the respective Defendant. (See Bleys Decl. ¶ 10,
n.1; see also Declaration of Stephen M. Gaffigan in Support of Plaintiff’s Application for
Preliminary Injunction (“Gaffigan Decl.”) ¶ 2, n.1.)
Plaintiff also asserts some Defendants’ websites, although interactive, do not offer prices for
products and/or the shopping cart feature; rather, consumers are able to browse these Defendants’
listings of products bearing Plaintiff’s trademarks online via their Internet store and/or blog-style
websites and actively exchange data with Defendants, ultimately allowing customers to inquire
and make direct purchases via other Internet websites, including those operating under other
Subject Domain Names, and/or via e-mail communication with the websites’ sellers. (See Gaffigan
Decl. ¶ 2, n.1; Bleys Decl. ¶ 10, n.2.)

                                                 3
Chanel Marks. (See Bleys Decl. ¶¶ 9-11; see also relevant web pages from Defendants’ Internet

websites operating under the Subject Domain Names attached as Composite Exhibit 2 to the

Complaint [DE 1-3 through 1-5].)

       Although each Defendant may not copy and infringe each Chanel Mark for each category

of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant has

infringed, at least, one or more of the Chanel Marks. (See Bleys Decl. ¶¶ 10-11.) Defendants are

not now, nor have they ever been, authorized or licensed to use, reproduce, or make counterfeits,

reproductions, or colorable imitations of the Chanel Marks. (See id. ¶¶ 9-11.)

       Plaintiff’s representative reviewed and visually inspected the detailed web page captures

reflecting the products offered for sale 3 bearing the Chanel Marks via Defendants’ Subject Domain

Names, and determined the products were non-genuine, unauthorized versions of Plaintiff’s

products, or used images of authentic products in order to facilitate the sale of non-genuine

versions of Plaintiff’s products. (See Bleys Decl. ¶¶ 10-11.)

       On July 12, 2019, Plaintiff filed its Complaint [DE 1] against Defendants for federal

trademark counterfeiting and infringement, false designation of origin, cybersquatting, common

law unfair competition, and common law trademark infringement. On July 12, 2019, Plaintiff filed

its Ex Parte Application for Entry of Temporary Restraining Order and Preliminary Injunction

[DE 5]. On July 16, 2019, this Court entered an Order Granting Ex Parte Application for Entry of

Temporary Restraining Order (the “TRO”) [DE 7] and temporarily restrained Defendants from

infringing the Chanel Marks at issue. Pursuant to the Court’s July 16, 2019 TRO, Plaintiff properly

served Defendants with a copy of the Complaint, and all filings in this matter, and the Court’s July


3
  Plaintiff alleges Defendants use their e-mail addresses in connection with their counterfeiting
activities, to promote, offer for sale, and/or sell goods bearing counterfeits and infringements of
Plaintiff’s trademarks via the Subject Domain Names; accordingly, Defendants are using their e-
mail addresses to facilitate their counterfeiting operations. (See Gaffigan Decl. ¶ 2, n.2.)

                                                 4
16, 2019 TRO [see DE 13, 14, 15]. On July 29, 2019, the Court conducted a hearing on Plaintiff’s

Application, at which only counsel for Plaintiff was in attendance.

                                      II.     Legal Standard

       In order to obtain a preliminary injunction, a party must demonstrate “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on

the non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex.

rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v.

Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

injunction in a Lanham Act case).

                                    III.    Conclusions of Law

       The declarations Plaintiff submitted in support of its Application for Preliminary Injunction

support the following conclusions of law:

       A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

bearing counterfeits, reproductions, or colorable imitations of the Chanel Marks, and that the

products Defendants are selling and promoting for sale are copies of Plaintiff’s products that bear

copies of the Chanel Marks.

       B.      Because of the infringement of the Chanel Marks, Plaintiff is likely to suffer

immediate and irreparable injury if a preliminary injunction is not granted. The following specific

facts, as set forth in Plaintiff’s Complaint, Application for Preliminary Injunction, and

accompanying declarations, demonstrate that immediate and irreparable loss, damage, and injury

will result to Plaintiff and to consumers because it is more likely true than not that:



                                                  5
                1.      Defendants own or control Internet websites, domain names, or website

businesses which advertise, promote, offer for sale, or sell products bearing counterfeit and

infringing trademarks in violation of Plaintiff’s rights; and

                2.      There is good cause to believe that more counterfeit and infringing products

bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be

misled, confused, or disappointed by the quality of these products; and that Plaintiff may suffer

loss of sales for its genuine products and an unnatural erosion of the legitimate marketplace in

which it operates.

        C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

harm to Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality

products if such relief is not issued.

        D.      The public interest favors issuance of the preliminary injunction to protect

Plaintiff’s trademark interests and protect the public from being defrauded by the palming off of

counterfeit goods as Plaintiff’s genuine goods.

        Upon review of Plaintiff’s Complaint, Application for Preliminary Injunction, and

supporting evidentiary submissions, it is hereby

        ORDERED that Plaintiff’s Application for Preliminary Injunction [DE 5] is GRANTED,

according to the terms set forth below:

        (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order are hereby restrained and enjoined until further Order of this Court:

                     a. From manufacturing, importing, advertising, promoting, offering to sell,
                        selling, distributing, or transferring any products bearing the Chanel Marks,


                                                   6
                       or any confusingly similar trademarks, other than those actually
                       manufactured or distributed by Plaintiff; and

                   b. From secreting, concealing, destroying, selling off, transferring, or
                      otherwise disposing of: (i) any products, not manufactured or distributed by
                      Plaintiff, bearing the Chanel Marks, or any confusingly similar trademarks;
                      or (ii) any evidence relating to the manufacture, importation, sale, offer for
                      sale, distribution, or transfer of any products bearing the Chanel Marks, or
                      any confusingly similar trademarks.

         (2)   Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the Chanel

Marks, or any confusingly similar trademarks, on or in connection with all Internet websites,

domain names, or businesses owned and operated, or controlled by them, including the Internet

websites operating under the Subject Domain Names;

         (3)   Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the Chanel

Marks, or any confusingly similar trademarks, within domain name extensions, metatags or other

markers within website source code, from use on any webpage (including as the title of any web

page), from any advertising links to other websites, from search engines’ databases or cache

memory, and any other form of use of such terms that are visible to a computer user or serves to

direct computer searches to Internet websites registered by, owned, or operated by any Defendant,

including the Internet websites operating under the Subject Domain Names;

         (4)   Each Defendant shall not transfer ownership of the Internet websites operating

under the Subject Domain Names during the pendency of this action, or until further order of the

Court;




                                                 7
          (5)      Upon Plaintiff’s request, the privacy protection service for any of the Subject

Domain Names for which the registrant uses such privacy protection service to conceal the

registrant’s identity and contact information is ordered, to the extent not already done, to disclose

to Plaintiff the true identities and contact information of those registrants;

          (6)      The domain name registrars for the Subject Domain Names shall immediately, to

the extent not already done, assist in changing the registrar of record for the Subject Domain

Names to a holding account with a registrar of Plaintiff’s choosing (the “New Registrar”),

excepting any such domain names which such registrars have been notified in writing by Plaintiff

have been or will be dismissed from this action, or as to which Plaintiff has withdrawn its request

to immediately transfer such domain names. To the extent the registrars do not assist in changing

the registrars of record for the domains under their respective control within one business day of

receipt of this Order, the top-level domain (TLD) registries, for the Subject Domain Names, or

their administrators, including backend registry operators or administrators, within five business

days of receipt of this Order, shall change, or assist in changing, the registrar of record for the

Subject Domain Names to a holding account with the New Registrar, excepting any such domain

names which such registries have been notified in writing by Plaintiff have been or will be

dismissed from this action, or as to which Plaintiff has withdrawn its request to immediately

transfer such domain names. Upon the change of the registrar of record for the Subject Domain

Names, the New Registrar will maintain access to the Subject Domain Names in trust for the Court

during the pendency of this action. Additionally, the New Registrar shall immediately institute a

temporary 302 domain name redirection which will automatically redirect any visitor to the

Subject         Domain    Names    to   the   following   Uniform     Resource   Locator    (“URL”)

http://servingnotice.com/c0ll4te/index.html whereon copies of the Complaint, this Order, and all



                                                   8
other documents on file in this action are displayed. Alternatively, the New Registrar may update

the Domain Name System (“DNS”) data it maintains for the Subject Domain Names, which link

the domain names to the IP addresses where their associated websites are hosted, to

NS1.MEDIATEMPLE.NET and NS2.MEDIATEMPLE.NET, which will cause the domain names

to resolve to the website where copies of the Complaint, this Order, and all other documents on

file in this action are displayed. After the New Registrar has effected this change, the Subject

Domain Names shall be placed on lock status by the New Registrar, preventing the modification

or deletion of the domains by the New Registrar or Defendants;

       (7)     Each Defendant shall continue to preserve copies of all computer files relating to

the use of any of the Internet websites operating under the Subject Domain Names and shall take

all steps necessary to retrieve computer files relating to the use of the Internet websites operating

under the Subject Domain Names that may have been deleted before the entry of this Order;

       (8)     This Order shall apply to the Subject Domain Names, associated websites, and any

other domain names and websites which are being used by Defendants for the purpose of

counterfeiting the Chanel Marks at issue in this action and/or unfairly competing with Plaintiff on

the World Wide Web;

       (9)     As a matter of law, this Order shall no longer apply to any Defendant or associated

domain name dismissed from this action or as to which Plaintiff has withdrawn its request for a

preliminary injunction;

       (10)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a




                                                 9
wrongful injunction or restraint, during the pendency of this action, or until further Order of the

Court;

         (11)   This Order shall remain in effect during the pendency of this action, or until such

further date as set by the Court or stipulated to by the parties.

         DONE AND ORDERED in Fort Lauderdale, Broward County, Florida, this 29th day of

July, 2019.




                                       __________________________________
                                       RODNEY SMITH
                                       United States District Judge

Copies provided to:

Counsel of Record




                                                  10
                SCHEDULE “A”
DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

      Defendant
                  Defendant / Subject Domain Name
       Number
          1       8creplicachanel.com
          1       aaachanelshop.com
          1       besthandbagsuu.com
          2       clearanceshoesshop.com
          2       cheapairjordan1.us
          2       cheapadidassuperstar.com
          2       cheapairjordan4.us
          2       cheapairjordan6.us
          2       cheapairmaxforsale.us
          2       cheapnikedunk.us
          2       cheapnikesb.us
          2       cheapniketanjun.us
          2       cheapshoeswebsites.com
          2       cheapstansmith.us
          2       cheapyeezy.us
          2       shoeswholesale.us
          2       shoxoutletshoesstore.com
          3       buyreplicasonline.com
          3       fakemarketonline.com
          3       fakesmarket.com
          3       fakesoulet.com
          3       fakessaleshop.com
          3       forreplicasell.com
          3       happyaaareplica.com
          3       pingreplicahandbags.com
          3       pursesreplicas.com
          3       replicabagsweb.com
          3       replicapursesstore.com
          3       replicasalesshop.com
          4       012shop.com
          4       gohbee.com
          5       ahandbag.top
          5       bagestore.top
          5       baglvstore.top
          5       baglvstores.top
          5       bagstores.top
          5       chanelbagusa.com


                           11
 5   handbage.top
 5   handbageshop.top
 5   handbagestore.top
 5   inbag.top
 5   louisvuittonhand-bags.top
 5   louisvuittonoutlet.top
 5   louisvuittonshops.top
 5   lvbagsgb.top
 5   lvchanelbags.com
 5   lvusa.top
 5   shophandbags.top
 6   bettyvip.com
 7   chanel-outlet.co
 8   chanelguccius.com
 9   chanelhunter.com
10   cnshopzone.co
11   cocojew.com
12   designerinspiredclothes.com
13   ebuypurses12a.com
14   eonbags.com
15   essenceofluxury.net
16   fabbag.net
17   fashion8shops.net
18   getfloes.com
19   glamcc.me
20   hanghieureplica.com
21   intime04.co
22   lovebrandbagg.com
23   righexcellentthandbags.com
24   shopping-handbags.top
25   watchpam.com
26   wholly-jo.co.uk




              12
